Citation Nr: 0426210	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer of the 
nose and face.

2.  Entitlement to service connection for thyroid cancer.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to an increased evaluation for service-
connected dermatitis of the back and lower extremities, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the veteran's claims for an 
evaluation in excess of 10 percent for generalized dermatitis 
and service connection for skin cancer of the nose and face, 
thyroid cancer, diabetes mellitus and coronary artery 
disease.

As will be further discussed in the text of this decision, 
the claim of entitlement to an evaluation in excess of 10 
percent for generalized dermatitis is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Skin cancer of the nose and face did not have its onset 
during active duty or for many years thereafter, was not 
disabling to a compensable degree during the first post 
service year, and is not etiologically related to X-ray 
radiation therapy used to treat a service-connected skin 
disability.




2.  Thyroid cancer did not have its onset during active duty 
or for many years thereafter, was not disabling to a 
compensable degree during the first post service year, and is 
not etiologically related to X-ray radiation therapy used to 
treat a service-connected skin disability.

3.  Diabetes mellitus did not have its onset during active 
duty or for many years thereafter, was not disabling to a 
compensable degree during the first post service year, and is 
not etiologically related to X-ray radiation therapy used to 
treat a service-connected skin disability.

4.  Coronary artery disease did not have its onset during 
active duty or for many years thereafter, was not disabling 
to a compensable degree during the first post service year, 
and is not etiologically related to X-ray radiation therapy 
used to treat a service-connected skin disability.


CONCLUSIONS OF LAW

1.  Skin cancer of the nose and face was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred therein; and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  Thyroid cancer was not incurred in or aggravated by 
active service, may not be presumed to have been incurred 
therein, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995). 

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, may not be presumed to have been incurred 
therein, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995). 

4.  Coronary artery disease was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
therein, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).



The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA with respect to 
all the issues currently on appeal in correspondence dated in 
February 2003, in which it provided him with an explanation 
of how VA would assist him in obtaining necessary information 
and evidence.  He has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  

A review of the claims file also shows that VA has made 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  VA examinations that contained medical nexus 
opinions addressing the issues on appeal have also been 
obtained and associated with the evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made in May 2002, 
prior to February 2003, when the veteran was notified of the 
VCAA.  However, the case was reviewed de novo in October 2003 
subsequent to issuance of the VCAA letter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in January and February 2002.  Thereafter, in the 
May 2002 rating decision, the RO denied the claim.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  See the references to 
the documents issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  



It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Finally, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

If not shown in service, service connection may be granted 
for various chronic diseases such as coronary artery disease, 
malignant tumors, and diabetes mellitus if shown disabling to 
a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  


A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Backgrounds & Analyses
Skin Cancer of the Nose and Face

The veteran's service medical records show no skin or 
lymphatic abnormalities pertaining to his head, face, nose or 
neck at any time during his period of active duty.  

Post-service medical records show that in April 1953, the 
veteran's private physician, HSZ (initials) MD, reported that 
he had treated the veteran's service-connected dermatitis of 
his anterior legs and forearms with X-ray therapy.  According 
to Dr. HSZ statement, the veteran underwent X-ray therapy at 
these bodily regions during one treatment in December 1951, 
three treatments in January 1952, three treatments in 
February 1952 and one treatment in April 1953. 

The veteran's medical history does not show any skin 
conditions affecting his nose and face until a VA 
dermatological examination in February 2002, when he was 
observed to have what was characterized as a mixture of 
radiation and solar damage to his face.  In his commentary, 
the examiner presented the following statement:

"Radiation therapy is no longer considered a 
proper treatment for eczema.  However, in (my) 
recollection . . ., it was performed in the 
1940's and possibly in the 1950's for resistant 
disease.  It would not be unreasonable if (the 
veteran's) eczema afflicted his lower face that 
the radiation, in part, contributed to the skin 
cancer on his nose."

Current private medical records show that in December 2001 
the veteran was diagnosed with nasal skin cancer.  In hearing 
testimony presented at the RO before a hearing officer in 
October 2002, the veteran reported, in pertinent part, that 
he believed his skin cancer of his nose and face was the 
direct result of exposure to radiation related to treatment 
of his service-connected skin disorder with X-ray therapy. 

The Board has considered the aforementioned evidence and 
finds that there is no basis to allow the veteran's claim for 
service connection for skin cancer of his nose and face.  His 
service medical records do not show any topical skin 
abnormality indicative of onset of cancer affecting his nose 
and face and no such disability is clinically demonstrated to 
have manifested within one year following his discharge from 
active duty in December 1946.  

The Board notes that the VA physician who examined the 
veteran's skin in February 2002 stated that it was not 
unreasonable to associate his prior history of X-ray 
treatment for his service-connected skin disorder with skin 
cancer of the nose if the X-ray therapy was administered to 
treat eczema afflicting his lower face.  The Board notes that 
this nexus opinion is predicated upon the assumption that the 
veteran's face received exposure to X-ray radiation.  
However, the facts of the case do not indicate any such 
exposure.  Dr. HSZ's report of April 1953 was very specific 
in stating that the veteran received X-ray therapy only to 
his anterior legs and forearms.  Therefore, the Board finds 
that the factual premise of the VA physician's nexus opinion 
does not exist and thus concludes that the veteran's skin 
cancer of his nose and face is not secondary to treatment for 
his service-connected skin disorder.  His appeal in this 
regard is denied.  

There is no evidence of record showing that the veteran's 
skin cancer of the nose and face, is proximately due to, the 
result of, or aggravated by his service-connected skin 
disability to include radiation treatment therefor.  
Accordingly, no secondary basis upon which to predicate 
service connection is presented.

The Board has considered application of the benefit-of-the-
doubt doctrine with regard to this issue.  However, because 
the evidence in this case is not approximately balanced with 
respect to the relative merits of this claim, the doctrine 
does not apply.  38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Thyroid Cancer

The veteran's service medical records show no abnormalities 
affecting his thyroid gland or endocrine system during his 
entire period of active duty.  Post-service medical records 
do not show onset of thyroid cancer within one year following 
his separation from the military in December 1946.

The veteran's medical history shows that he was treated for 
thyroid cancer in 1981.  

In a statement dated in March 2002, the veteran's private 
physician, PFC, MD, presented the following commentary:

"I understand that (the veteran) did require 
numerous low dose radiation treatments for a skin 
condition in the late 1940s and early 1950s.  It 
has been shown in the past through studies in 
Chicago that a low dose of radiation during that 
time period can be related to the development of 
thyroid carcinoma with a latency period of 
approximately 30 years."

In a statement dated in March 2002, the veteran's private 
physician, JS, DO, presented the following commentary:

"The (veteran) . . . reports a previous history 
of a 'service-connected skin condition' with 
radiation treatment several decades ago.  
External radiation has been connected with the 
development of thyroid cancer in previous 
studies.  He has been my patient since August of 
2001."

The veteran was examined by VA in May 2002.  The examining 
physician noted the veteran's history of treatment with X-ray 
therapy for his service-connected skin disorder and his 
medical history which included thyroid cancer.  The examiner 
presented the following opinion:

"The veteran's claims folder shows that this 
veteran received superficial x-ray therapy to 
anterior legs and forearms only - not to neck and 
chest.  It is my opinion that the veteran's . . . 
thyroid cancer . . . (is) not likely related to 
the radiation treatment received for his service-
connected skin condition."

In hearing testimony presented at the RO before a hearing 
officer in October 2002, the veteran reported, in pertinent 
part, that he believed his thyroid cancer was the direct 
result of exposure to radiation related to treatment of his 
service-connected skin disorder with X-ray therapy. 

The Board has considered the aforementioned evidence and 
finds that service connection for thyroid cancer is not 
supported by the facts of the case.  The veteran's service 
medical records do not show onset of thyroid cancer during 
active duty and post-service medical records do not show that 
this condition existed prior to 1981, approximately 35 years 
after his discharge from active duty.  

Although he has presented letters from his private physicians 
in which they stated that exposure to radiation treatment of 
the sort reported by the veteran can be linked to thyroid 
cancer, a careful parsing of the language of their statements 
shows that the physicians did not actually present an opinion 
that directly linked the veteran's individual case of thyroid 
cancer to his X-ray therapy for his skin disorder.  

Instead, the statements presented by the physicians referred 
to medical studies indicating a correlative relationship 
between development of thyroid cancer and exposure to low-
level radiation, but with no direct reference to the 
veteran's specific case.  They are therefore more 
speculative.  

The VA physician's opinion, however, made very specific 
references to the veteran's medical history and the physician 
stated with detail and specificity that he did not believe 
that the veteran's radiation treatment was related to his 
thyroid cancer because it was not administered to his chest 
and neck.  

The Board finds that the probative value of the VA 
physician's detailed opinion outweighs the speculative and 
non-specific opinions of the veteran's private physicians 
regarding the etiological relationship between the veteran's 
thyroid cancer and his service-connected skin disability.  
Therefore, the Board concludes that service connection for 
thyroid cancer is not warranted.

The Board is obligated to determine the credibility and 
probative value of the certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  Under the 
CAVC's case law, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical evidence is 
based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).

There is no evidence of record showing that the veteran's 
thyroid cancer is proximately due to, the result of, or 
aggravated by his service-connected skin disability to 
include radiation treatment therefor.  Accordingly, no 
secondary basis upon which to predicate service connection is 
presented.

The Board has considered application of the benefit-of-the-
doubt doctrine with regard to this issue.  However, because 
the evidence in this case is not approximately balanced with 
respect to the relative merits of this claim, the doctrine 
does not apply.  38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Diabetes Mellitus & Coronary Artery Disease

The veteran's service medical records do not show any 
abnormalities of his endocrine system during military 
service.  Urinalysis during service was negative for elevated 
sugar in his urine and no diabetic condition was noted during 
active duty.  Similarly, the cardiovascular system was normal 
on examinations during service and chest X-rays taken during 
active duty were negative.  

Post-service medical records revealed no onset of diabetes or 
active cardiovascular disease during the first year following 
his separation from active duty in December 1946.  VA 
examination in July 1953 shows that the veteran was noted to 
be mildly hypertensive but his chest X-ray films and EKG 
tests were normal.  Chest X-ray films taken by VA in June 
1962 were also normal.

The veteran's current medical records show that he now has 
diagnoses of diabetes mellitus and coronary artery disease.  
The veteran has presented statements and oral hearing 
testimony in which he related these disabilities to his 
thyroidectomy for treatment of thyroid cancer, which he 
believed was related to his history of X-ray therapy for his 
service-connected skin disorder.

The veteran was examined by VA in May 2002.  The examining 
physician noted the veteran's history of treatment with X-ray 
therapy for his service-connected skin disorder and his 
medical history which included diabetes mellitus and coronary 
artery disease.  The examiner presented the following 
opinion:

"The veteran's claims folder shows that this 
veteran received superficial x-ray therapy to 
anterior legs and forearms only - not to neck and 
chest.  It is my opinion that the veteran's 
diabetes . . . and heart conditions are not 
likely related to the radiation treatment 
received for his service-connected skin 
condition."

The Board has considered the aforementioned evidence and 
finds that the facts of the case do not support the veteran's 
claims of entitlement to service connection for diabetes 
mellitus and coronary artery disease.  His service medical 
records contain no indication that either disease had its 
onset during his period of active service or was otherwise 
manifest to a compensable degree within one year following 
his discharge from the military.  

The veteran has expressed his own opinion, unsubstantiated by 
any other objective medical opinion, that his diabetes and 
coronary artery disease are ultimately due to his history of 
X-ray therapy for his service-connected skin disorder many 
decades earlier.  However, a VA physician has specifically 
addressed this theory of etiology and has concluded that 
there is no relationship between the veteran's radiation 
treatment and his current diagnoses of diabetes and heart 
disease and the Board finds that this objective medical 
opinion completely negates the nexus statements of the 
veteran.  



The Board observes that the veteran does not have any 
particular medical accreditation and therefore his lay 
opinions as to causation and origin of his diabetes and 
coronary artery disease are not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There is no evidence of record showing that the veteran's 
coronary artery disease and diabetes mellitus are is 
proximately due to, the result of, or aggravated by his 
service-connected skin disability to include radiation 
treatment therefor.  Accordingly, no secondary basis upon 
which to predicate service connection is presented.

In view of the foregoing discussion, the Board concludes that 
the evidence does not support the veteran's claims for VA 
compensation for diabetes mellitus and coronary artery 
disease.  His appeals with regard to these two issues are 
therefore denied.

There is no evidence of record showing that the veteran's 
coronary artery disease or diabetes mellitus is proximately 
due to, the result of, or aggravated by his service-connected 
skin disability to include radiation treatment therefor.  
Accordingly, no secondary basis upon which to predicate 
service connection is presented.

The Board has considered application of the benefit-of-the-
doubt doctrine with regard to the aforementioned issues.  
However, because the evidence in this case is not 
approximately balanced with respect to the relative merits of 
these claims, the doctrine does not apply.  38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin cancer of the nose 
and face is denied.

Entitlement to service connection for thyroid cancer is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for coronary artery disease 
is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in February 2003.

The veteran's service-connected dermatitis is shown on VA 
examination in February 2002 to affect his lower extremities 
and lower and middle back.  



The applicable rating code for evaluating skin disorders was 
revised during the course of this appeal.  The revisions, 
which went into effect on August 30, 2002, are contained in 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2003), and provide 
for the assignment of a 30 percent evaluation when the 
medical evidence demonstrates that 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas are 
affected by dermatitis or eczema.  

Assignment of a 60 percent evaluation is warranted when the 
medical evidence demonstrates that more than 40 percent of 
the entire body, or more than 40 percent of exposed areas are 
affected by dermatitis or eczema.  

The Board has reviewed the pertinent clinical evidence and is 
unable to determine the percentage of the veteran's body 
affected by his service-connected skin disorder.  

Therefore, the case is remanded for a VA medical examination 
in which the examining physician should be requested to 
provide a detailed report quantifying the percentage of the 
veteran's entire body affected by his service-connected skin 
disorder.  The examiner should also be asked to state how 
much of the veteran's exposed areas are affected by the skin 
disorder.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his dermatitis since 
February 2002.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a dermatologist or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his dermatitis.

The claims file, copies of the previous 
and amended criteria for rating skin 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a.)  In terms of percentage, how 
much of the surface area of the 
veteran's entire body affected by 
his skin disorder?  

(b.)  In terms of percentage, how 
much of the surface area of the 
exposed areas of the veteran's body 
affected by his skin disorder?  

(c.)  Is the veteran's skin disorder 
manifested by constant exudation and 
itching, extensive lesions, or 
disfigurement that can be 
characterized as marked?  

(d.)  Is the veteran's skin disorder 
manifested by ulceration or 
extensive exfoliation or crusting, 
and systemic or nervous 
manifestations, or can it be 
characterized as exceptionally 
repugnant?  
    
All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased evaluation for dermatitis.  
The VBA AMC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
as well as the previous and amended 
criteria for rating skin disorders.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



